Wilde J.
Without considering the defendant’s motion, founded on supposed errors in the process, we think it clear that the bill must be dismissed for the matter disclosed in the defendant’s plea. It is alleged in the plea, that prior to the filing of the present bill, viz. on the 25th of April, 1826, Asahel Saunders, one of the plaintiffs, together with one Daniel Winship, since deceased, who was the father of Mary Winship, the other plaintiff, did exhibit their bill of *276complaint „to this Court against the defendant, for the same matters, and to the same effect, and for the like relief, as the now complainants do by their present bill set forth. It is also averred in the plea, that the defendant put in his answer to the first bill, and that the same is still pending and unde termined in this Court. The plaintiffs reply, denying that the first bill is for the same matters, and to the same effect, and for the like relief, as the plaintiffs do in their present bill iet forth.
The question then presented by the plea and replication is, whether this bill is for the same matters, and to the same effect, and for a like relief, as the former bill. As this question may be determined by a comparison of the two bills, it is unnecessary to refer the matter to a master. If on inspecting the bills both suits appear to be for the same matter, the plea must be allowed. 1 Har. Ch. Pr. 345. And it is apparent, we think, that the two bills are substantially founded on the same matter. Both are founded on the same tender, and in each the plaintiffs claim a right to redeem the mortgage, and pray for the same general relief, to be restored to their title. The only difference of any importance is, that the present bill sets forth an additional tender; but the addition of new matter is no good reason for overruling the plea. If it were, the plea of the pendency of a former suit could always be very easily evaded. It is a sufficient objection to the present bill, that it is founded on matters set forth in the former bill, to which the defendant would be again bound to answer, if the plaintiffs were permitted to proceed. Such a vexatious course can never be sanctioned by a court of equity. Crofts v. Wortley, 1 Ch. Cas. 241 ; 1 Eq. Ca. Abr. 39. Besides, the new matter is not proper for an original bill, but the plaintiffs should avail themselves' of it by a bill of revivor and supplement. Such a bill has been accordingly filed since the. pendency of the present suit, so that the whole matter is before us in the former suit. When any event happens subsequently to filing an original bill, which gives a new interest or right to a party, it should be set out in a supplemental bill. Mitf. Ch. Pl. 49.
*277It is apparent therefore that the present bill is wholly unnecessary and consequently vexatious. We have however no reason to suppose that it was so intended; but as events have turned, such has been its necessary effect.

Bill dismissed, with costs for defendant.